ON MOTION TO DISMISS APPEAL
RODGERS, Justice.
The City of Jackson has filed a Motion asking this Court to dismiss the appeal of the appellants for the reason the appeal was not taken within ninety (90) days after the rendition of the judgment appealed from in the circuit court.
It appears that the final judgment in the circuit court was rendered on May 29, 1969, and the appeal bond was filed September 9, 1969. Section 753, Mississippi Code 1942 Annotated (1956) Requires that:
“Appeals to the supreme court shall be taken within ninety (90) days next after the rendition of the judgment or decree complained of, and not after, saving to persons under a disability * * * ”
The Motion to Dismiss is, therefore, sustained and the appeal is dismissed at the cost of appellants.
The appellee, however, insists that inasmuch as this is an appeal from a tax assessment, this Court should grant judgment for the amount of taxes due and unpaid, plus statutory damages and interest.
We hold, however, that the appeal before us is not such an appeal from a monetary judgment so as to require assessment of damages. Inasmuch as there is nothing in the record to show whether or not the taxes have been paid, we dismiss the appeal without prejudice to the right of the City to collect any statutory damages and interest that may have accrued to the City because of the failure of the appellants to pay the tax assessment here involved.
Motion to Dismiss sustained without prejudice to the rights of the City as above shown.
All Judges concur.